Citation Nr: 1451547	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-41 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for benign paroxysmal vertigo.

2.  Entitlement to a rating in excess of 10 percent for fracture of the left fibula.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss disability.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In June 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

In addition to the issues currently on appeal, the Veteran also perfected an appeal as to the issue of service connection for a psychiatric disorder which was addressed in the June 2011 Board remand.  During the pendency of the appeal, in an August 2012 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a non-compensable (zero percent) evaluation effective April 30, 2008.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As noted in the June 2011 Board remand, the issue of the Veteran's unemployability has been raised.  While the RO denied the claim for a TIDU in the August 2012 remand, in its October 2014 informal hearing presentation the Veteran's representative continued to argue that the Veteran was entitled to TDIU.  Thus, the Board finds that a TDIU remains part of this pending claim for increased evaluations.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's benign paroxysmal vertigo has been manifested by dizziness and occasional staggering.  He is already in receipt of the maximum scheduler evaluation for a peripheral vestibular disorder, and he does not have Meniere's disease.

2.  The Veteran's fracture of the left fibula has been manifested at most as a slight disability of the left knee and ankle.

3.  The Veteran has demonstrated, at worst, Level IV hearing acuity in the right ear and Level III in the left ear


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for benign paroxysmal vertigo have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6204 (2014).

2.  The criteria for a rating in excess of 10 percent for fracture of the left fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2008, prior to the August 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2008 letter informed the Veteran that, in order to establish a higher rating for his disorders, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  The April 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided multiple VA examinations during the appeal period.  A review of the  VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.   

Additionally, the Board recognizes that, in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board observes that the most recent VA examiner, who conducted the May 2012 examination, addressed the functional effects of the Veteran's hearing loss disability, as will be discussed in detail below.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examiner discussed the functional effects of the Veteran's hearing problems in the most recent examination report.  Additionally, the Veteran provided testimony regarding his functional limitations during the January 2011 hearing before the undersigned.

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in May 2012.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312

Moreover, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned Veterans Law Judge.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the January 2011 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate these claims for higher ratings.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

In addition, as noted above, the Board remanded this matter for further development in June 2011.  Relevant to the claims currently remaining on appeal, the Board instructed the RO to adjudicate the claim for TDIU, provide examinations addressing the current severity of the claimed disabilities, and readjudicate the claims.  Subsequently, the RO denied TDIU in an August 2012 rating decision, the Veteran was afforded examinations in May 2012, and his claims were readjudicated in an August 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Law and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  


Benign Paroxysmal Vertigo

The Veteran essentially contends that his benign paroxysmal vertigo is more disabling than contemplated by the current 30 percent disability evaluation.  

The Veteran's vertigo is currently assigned a 30 percent rating under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6204 (2014).  Diagnostic Code 6204 indicates that a 10 percent rating is assigned for occasional dizziness, and a maximum schedular 30 percent rating is assigned for dizziness and occasional staggering.  A note following the rating criteria indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.

The Board notes that the Veteran is already in receipt of the maximum disability evaluation under Diagnostic Code 6204 for his dizziness and staggering noted throughout the record. 

In remanding this matter in June 2011, the Board instructed the VA examiner to determine whether the Veteran has any symptomatology that is a manifestation of his vertigo other than dizziness and occasional staggering and whether the Veteran has Meniere's syndrome.  In this regard, a February 2009 VA treatment record noted possible Meniere's disease based on his symptoms.  The May 2012 VA examiner found that the Veteran's benign paroxysmal positional vertigo was manifested by tinnitus occurring more than weekly and lasting less than 24 hours, vertigo occurring one to four times a month and lasting less than one hour, staggering occurring more than once weekly and lasting less than one hour, and hearing impairment.  She specifically indicated that the Veteran had a diagnosis of benign paroxysmal positional vertigo consistent with his current symptoms of positional nystagmus and positional vertigo, but that a diagnosis of Meniere's was not warranted as he did not have rotational vertigo.  

While Meniere's disease was suspected, the Veteran was specifically provided the May 2012 VA examination to determine the existence of such and any other symptoms.  However, as the evidence of record fails to demonstrate Meniere's disease or any other symptoms other than his dizziness and staggering (and hearing loss and tinnitus for which he is already service-connected), the Board finds no other basis to rate the disability in excess of the current 30 percent disability evaluation.   

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Fracture of the Left Fibula

The Veteran contends that his fracture of the left fibula is more disabling than contemplated by the current 10 percent disability evaluation.  

The Veteran's left fibula disability has been rated under Diagnostic Code 5262, which provides for a 10 percent rating for malunion with slight knee or ankle disability, a 20 percent rating for malunion with moderate knee or ankle disability, a 30 percent rating for malunion with marked knee or ankle disability, and a 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

The Board observes in passing that "slight" is defined as "small in size, degree, or amount; of small importance."  See Webster's New World Dictionary, Second College Edition (1999), 1038.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

The Veteran was scheduled for VA examinations in April 2008 and April 2009, but he failed to report.  In a February 2010 statement, the Veteran asserted that he had not received notice of the examinations.  During his January 2011 hearing, the Veteran indicated that he had missed the examinations due to personal problems.  Giving the Veteran the benefit of the doubt, the Board remanded the claim to give him another opportunity to report for a VA examination.

The Veteran was subsequently afforded a VA examination during which he reported that he wore a large left knee brace when he anticipated standing for long periods of time and used a cane for his left knee and shin pain.  He denied swelling to the left knee, leg, ankle, or foot, as well as flare-ups.  The Veteran indicated that he rode a tricycle for exercise on a routine basis.  On evaluation, he demonstrated left knee range of motion from 0 to 110 degrees without evidence of painful motion.  While he was able to perform repetitive-use testing after three repetitions without additional limitation in range of motion of the knee (0 to 110 degrees), he did have functional loss/impairment in the form of less movement than normal.  He did not have tenderness or pain to palpation for joint line or soft tissues of the knee.  Additionally, he had normal muscle strength and normal stability without patellar subluxation or dislocation.  While he had shin splints on the right side, he had no such issue on the left side.  X-rays showed no malunion or non-union of the left tibia or left fibula or findings of loose motion requiring a brace.  He had pinpoint tenderness to left mid-shin, no incoordination due to tibia or fibula conditions, and no weakness in the lower extremity.  The examiner indicated that there were no objective findings of a left knee disability aside from mild osteoarthritis consistent with normal aging.  The examiner also found no left ankle disability, and the examination revealed normal range of motion, to include on repetitive testing, without any functional loss or impairment therein.  The examiner found no objective evidence for a left ankle disability other than mild osteoarthritis consistent with normal aging.  

The post-service medical records do not reveal any other pertinent findings that would warrant a higher evaluation.

Based on the evidence, the Board finds that a rating in excess of the current 10 percent evaluation for a fracture of the left fibula is not warranted.  There is no evidence that the Veteran's left leg and ankle impairment is commensurate with a moderate disability.  The evidence reflects that he has normal range of motion with normal evaluations.  While he demonstrated less movement than normal on repetitive testing of the left knee, such minor limitation is adequately contemplated in the current 10 percent disability evaluation.  As there are no other impairments, an evaluation in excess of the 10 percent evaluation is denied.   See supra 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2014).

The Board has considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, the removal of semilunar cartilage, or functional limitation more nearly approximating flexion limited to 45 degrees or extension limited to 10 degrees, he is not entitled to higher evaluations under Diagnostic Codes 5256, 5257, 5258, 5258, 5259, 5260, 5261.  There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's left knee is not fixated or immobile.  Indeed, even taking into consideration the Veteran's pain and repetitive testing, he still had range of motion from 0 to 110 degrees. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, the Veteran has not contended that he has such symptomatology. Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, and 5261

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss 

The Veteran contends that his bilateral hearing loss disability is more disabling than contemplated by the current 10 percent evaluation.  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss. 

The percentage disability evaluation is then found from Table VII (in 38 C.F.R. 
§ 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85 (2014). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

The relevant evidence includes an April 2009 VA examination report, which noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
30
50
60
44
LEFT
30
25
40
55
38

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear.  These hearing impairment levels correspond to Level IV in the right ear and Level III in the left ear under Table VI.  When those levels are applied to Table VII, a 10 percent evaluation is warranted.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86 (a), (b).  

An October 2009 VA treatment record noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
25
50
60
43
LEFT
25
25
45
55
38

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  These hearing impairment levels correspond to Level I bilaterally under Table III.  Intersecting Levels I and I under Table VII shows a noncompensable rating is warranted.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, an exceptional pattern of hearing impairment has not been shown by the October 2009 audiological testing results.  See 38 C.F.R. § 4.86 (a), (b).  

The May 2012 VA examination report noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
25
50
60
43
LEFT
25
20
40
55
35

Speech audiometry revealed speech recognition ability of 76 percent bilaterally. The hearing impairment levels correspond to Level III bilaterally under Table III.  Intersecting Levels III and III under Table VII also shows a noncompensable rating is warranted.  The Board has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, yet an exceptional pattern of hearing impairment was not shown during this examination.  See 38 C.F.R. § 4.86 (a), (b).  

In short, the Veteran has not shown to have a hearing loss disability in excess of a 10 percent disability evaluation.  In fact, the most recent evidence consistently showed that the Veteran had noncompensable hearing loss.  

The Board notes that the Veteran submitted private audiological reports in support of his claim.  However, there is no indication whether the tests were rendered using the Maryland CNC test.  VA regulations for evaluating hearing loss disability specifically contemplate use of the Maryland CNC test.  The Board is not able to evaluate the Veteran's claim for an increased rating using a standard other than found in the VA regulations.  The Board has considered whether clarification should be sought to determine whether the Maryland CNC test was used. See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  However, in light of the VA examination reports both before and after such testing, the Board finds that clarification is not needed.  Indeed, assuming that the November 2010 private audiological examination did use the Maryland CNC test, such results would yield only Level I hearing in both ear, which corresponds to a noncompensable evaluation.  Thus, there would be no benefit to the Veteran in seeking such clarification.  In addition, the August 2009 private audiological examination does not include any speech discrimination scores.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a compensable rating.  See Id.; 38 U.S.C.A. § 1155 (2014).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, an evaluation in excess of the current 10 percent disability evaluation is not warranted. 

Although the Board finds that the medical evidence does not support the assignment of a higher rating for bilateral hearing loss, to the extent that the Veteran's hearing is significantly impaired, the fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While sympathetic to the Veteran's complaints, the Board notes that entitlement to an evaluation in excess of 10 percent has not been demonstrated in the present case.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's vertigo, fracture of the left tibia, and bilateral hearing loss are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of dizziness, staggering, left knee and shin pain, functional loss of the left lower extremity, and hearing impairment are contemplated in the rating criteria.  In addition to the 30 percent evaluation under Diagnostic Code 6204, the Veteran has been granted separate evaluations for his hearing loss and tinnitus, and as noted above, the he does not have Meniere's disease.

Specifically as to hearing loss, the May 2012 VA examination report showed that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work, but he would be able to function well in many occupational settings.  He may have trouble in very noisy environments, environments requiring non-face-to-face communication equipment, or jobs requiring a lot of attention to high pitched sounds.  Additionally, during his hearing, the Veteran and his wife indicated that he had trouble hearing at home.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

Finally, the Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 30 percent for benign paroxysmal vertigo is denied.

Entitlement to a rating in excess of 10 percent for fracture of the left fibula is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

As to the claim for TDIU, the Veteran is in receipt of a 30 percent evaluation for benign paroxysmal vertigo, a 10 percent evaluation for a fracture of the left fibula, a 10 percent evaluation for bilateral hearing loss, a 10 percent evaluation for tinnitus, and a noncompensable evaluation for PTSD.  He has been afforded VA examinations to address the severity and manifestations of his service-connected disabilities individually, which indicate that some of them do have a degree of impact on his ability to work.  However, he has not been afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

2.  After completing this action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

3.  When the development requested has been completed, the TDIU issue should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should consider whether the claim should be referred to the Director of Compensation and Pension Service for extraschedular consideration.

If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


